DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Pursuant to a preliminary amendment filed 27 May 2020, claims 1-17 are under current consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a Markush group of free chlorine species wherein such group is selected from an open list of alternatives using the term “comprising”, thereby rendering the claim indefinite because it is unclear what other alternatives are intended to be encompassed by the claim, per MPEP 2173.05(h)(I).  Claims 2-17 are rejected as depending from claim 1 without remedying such deficiency.
Claims 4 and 6 recite the limitation "the initial saline solution" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Such limitation is interpreted herein as referring to the saline solution.  Claim 13 is rejected as depending from claim 4 without remedying such deficiency.
Regarding claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101 / 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, or alternatively, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 and 17 do not fall within at least one of the four categories of patent eligible subject matter, and are indefinite, because they are not proper process claims as they fail to set forth any steps involved in the processes.  Thus, claims 10 and 17 are rejected as “use” claims under alternative grounds based on 35 U.S.C. 101 and 112 per MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okauchi et al. (JP-2004130265-A; published 30 April 2004; citations herein to English machine translation made 02 June 2022) in view of Alimi et al. (US 2019/0000086 A1; published 03 January 2019; priority to 26 October 2017).
Okauchi et al. discloses a formulation containing a pH adjuster, a surfactant, a chlorine compound, and water, which is electrolyzed, wherein the formulation has a pH of 3-8.5 and is treated as a foam (abstract) for sterilization/disinfection/washing/cleaning (paragraphs [0001]-[0005]) wherein a preferred chlorine compound is sodium chloride (i.e., produces saline solution), and wherein the chlorine compound is preferably used in a range of 0.001 to 20 wt% (i.e., about 10-200,000 ppm, about 10-200,000 mg/l, given that 1 ppm or 1 mg/l equals about 0.0001 wt%) (paragraph [0010]) wherein a surfactant is selected from cationic, anionic, nonionic, and amphoteric surfactants (i.e., any type of surfactant) (paragraphs [0011]-[0015]), wherein the composition is applied to surfaces (Examples).
Okauchi et al. does not disclose exhibition of a vibration band associated with a C-F vibration in the infrared spectrum, and does not explicitly disclose at least 10 ppm of a free chlorine species of hydrochlorous acid, hypochlorite ions, sodium hypochlorite, or dissolved chlorine gas, as claimed.
Alimi et al. discloses compositions for cleaning/disinfecting/sterilizing (title) comprising hypochlorous acid or free available chlorine and one or more surfactants (abstract) wherein the surfactants form foam (paragraph [0086]) wherein suitable surfactants include perfluorooctanesulfonate (PFOS; a perfluoroalkyl surfactant) (paragraph [0087]) wherein the composition may be a foam (paragraph [0109]) wherein electrolysis/electrolytic treatment of a sodium chloride salt/saline solution produces hypochlorous acid, hypochlorite ions, and chlorine gas (paragraph [0020]) wherein the composition may disinfect surfaces (paragraph [0202]) or hands (paragraph [0208]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okauchi et al. and Alimi et al. by using the perfluorooctanesulfonate (i.e., a perfluoroalkyl surfactant) of Alimi et al. as the surfactant in the composition of Okauchi et al. as discussed above, with a reasonable expectation of success, with the expected result of making an effective sterilization/disinfection/washing/cleaning composition.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Okauchi et al. suggests using any type of surfactant, and the selection of a known material (i.e., PFOS) based on its suitability for its intended use (i.e., foaming surfactant in cleaning/disinfecting/sterilizing compositions) supports a prima facie obviousness determination, per MPEP 2144.07.  Such a perfluoroalkyl surfactant contains C-F bonds and thus the composition necessarily exhibits of a vibration band associated with a C-F vibration in the infrared spectrum.
Regarding the claimed recitation of at least 10 ppm of a free chlorine species of hydrochlorous acid, hypochlorite ions, sodium hypochlorite, or dissolved chlorine gas, electrolyzing the sodium chloride saline solution of Okauchi et al. necessarily results in formation of hypochlorous acid, hypochlorite ions, and chlorine gas from the chloride therein as evidenced by the teaching of Alimi et al. as discussed above, thus resulting in about 10-200,000 ppm (i.e., about 10-200,000 mg/l) of free chlorine species of hypochlorous acid, hypochlorite ions, and chlorine gas.  Such range overlaps the claimed ranges of at least 10 ppm of claim 1, more than 20 mg/l of claim 2, more than 500 mg/l of claim 4, more than 300 mg/l of claim 11, and more than 600 mg/l of claim 13, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claims 3 and 12, the pH of 3-8.5 of the composition of Okauchi et al. in view of Alimi et al. as discussed above overlaps the claimed ranges of 4-9 and 5-7.5, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claims 5-6 and 14-16, although Okauchi et al. and Alimi et al. do not explicitly disclose such redox potential ranges or conductivity range, such properties are presumed to be inherent in the composition of Okauchi et al. in view of Alimi et al. as discussed above, per MPEP 2112(III), given that such composition is otherwise chemically identical to the claimed composition and given that compositions that are physically the same must have the same properties per MPEP 2112.01(II).  See, e.g., Persion Pharm. LLC v. Alvogen Malta Operations Ltd, 945 F.3d 1184, 1191, 2019 USPQ2d 494084 (Fed. Cir. 2019) (quoting Par Pharm., Inc. v. TWi Pharm., Inc., 773 F.3d 1186, 1194-95, 112 USPQ2d 1945 (Fed. Cir. 2014)) (obvious to administer a formulation taught by a prior art reference to a patient suggested by other prior art references wherein such combination would naturally result in claimed pharmacokinetic limitations because "'inherency may supply a missing claim limitation in an obviousness analysis' where the limitation at issue is 'the natural result of the combination of prior art elements'").

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617